The question of whether a confession be voluntary or otherwise is not an issue for the jury in a case where, without dispute, such confession contains statements of facts or circumstances, which later and as a result of such statements are found to be true, which facts or circumstances conduce to establish the guilt of the party confessing. Ortiz v. State,68 Tex. Crim. 524; Hilliard v. State, 87 Tex. Crim. 416. This is the holding of all the authorities, and has application in this case. Appellant's statements made to the officers led 'to the discovery and location of the watch of deceased, with a broken chain attached corresponding to a broken chain found in the clothing on the body of deceased soon after the homicide. The cases of Hoobler v. State,24 S.W.2d 413, and Silva v. State, 278 S.W. Rep. 216, cited in appellant's motion, do not hold otherwise. As we understand said cases they merely hold, and correctly, that if one makes two confessions, statements in one of which are found to be true so that same is held admissible for that reason, — it would still be error to admit the other confession made after the discovery of the facts conducing to establish guilt, which second confession contains damaging facts not in the first, — unless such second confession be itself admissible under some phase of Art. 727, C. C. P. If the confession carries within its own body facts whose development demonstrate that the truth has been told by the party confessing, the safe-guards of the law are fully met, and the confession is admissible, even though obtained by threats, persuasion or other means. Singleton v. State, 87 Tex.Crim. Rep..
Appellant asserts that his confession was inadmissible under the terms of Art. 727a, C. C. P., which forbids the reception of evidence obtained in violation of law, etc. Nothing in the record before us supports the proposition that any law was violated in obtaining the statement or confession of appellant. *Page 496 
We have examined the record to see if there is any testimony suggesting that another person than appellant struck the blow which caused the death of deceased, and have found none. That being true, it could not be error for the court to refuse a special charge that appellant be acquitted if the jury find that the fatal blow was struck by another without the participation or knowledge of appellant. The applicability of charges rests on facts before the trial court. The evidence set out in appellant's motion seems to fall far short of supporting his contention.
We have again considered the sufficiency of the testimony, and believe it enough to justify the jury's conclusion of guilt. We have tried to get appellant's viewpoint with reference to the hurtful relevance of the conduct and argument of the State's attorney regarding the matter of the daughter of deceased not having seen the body of her father after his death, — but are unable to believe that injury could have resulted from such matter.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.